Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142863                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                      SC: 142863                                        Justices
                                                                     COA: 301704
  v                                                                  Barry CC:
                                                                       10-100106-FC 10-100107-FH
  JEFFREY SCOTT TRAVIS,                                                10-100108-FH 10-100109-FH
             Defendant-Appellant.                                      10-100111-FC 10-100112-FC
  _________________________________________/                           10-100113-FC

        On order of the Court, the application for leave to appeal the February 4, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           h0829                                                                Clerk